DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 23, 2021, is acknowledged.
Claims 1-12 are pending in the instant application.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Closest prior art of record to Sakai et al. (US 2015/0055043) discloses a liquid crystal display device comprising: a first, second and third video signal lines arranged next to each other in a first direction; a capacity insulating film covering the organic passivation film; a common electrode between the organic passivation film and the capacity insulating film; wherein, in a plan view, the organic passivation film has a first through hole and a second through hole, the first through hole is located between the first video signal line and the second video signal line in the first direction, the second through hole is located between the second video signal line and the third video signal line, the common electrode has a first edge and a second edge, the first edge and the second edge are opposed to each other in a second direction intersecting with the first direction, a region between the first edge and the second edge in the second direction is a non-formation region of the common electrode, each of the first edge and the second edge crosses the second video signal line, the first through hole is located between the first edge and the second edge in the second direction, the second through hole is located between the first edge and the second edge in the second direction.
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a region between the first edge and the second edge in the second direction is a non- formation region of the common electrode, each of the first edge and the second edge crosses the second video signal line, the first through hole is located between the first edge and the second edge in the second direction, the second through hole is located between the first edge and the second edge in the second direction, the first metal wiring is connected to the common electrode, the first metal wiring crosses each of the first edge and the second edge, and the first metal wiring is in contact with the organic passivation film in the non-formation region of the common electrode.
Regarding claim(s) 2-12, claims(s) 2-12 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879